1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      ISABEL TORRE,
7
                           Plaintiff,
8                                                       2:18-CV-00010-JCM-VCF
      vs.                                               ORDER
9     BODEGA LATINA CORPORATION, d/b/a EL
      SUPER, a Foreign Corporation, DOES 1-20 and
10
      ROE BUSINESS ENTITIES 1-20, inclusive,
11                         Defendants.
12

13          Before the court is the Request for Exemption from In-Person Attendance at Settlement
14   Conference (ECF No. 36).
15          Accordingly,
16          IT IS HEREBY ORDERED that any opposition to the Request for Exemption from In-Person
17   Attendance at Settlement Conference (ECF No. 36) must be filed on or before April 26, 2019. No reply
18   needed.
19

20          DATED this 19th day of April, 2019.
21
                                                              _________________________
                                                              CAM FERENBACH
22                                                            UNITED STATES MAGISTRATE JUDGE

23

24

25
